Citation Nr: 1827385	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-17 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus tear.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2005 to February 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

At his request, the Veteran was scheduled for a Board hearing at the RO to be held in June 2016.  However, the Veteran failed to report for the hearing, and neither furnished an explanation for his failure to report, nor requested a postponement or another hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).

In September 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not argued otherwise.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by flexion limited, at worst, to 140 degrees, and extension limited, at worst, to zero degrees, and x-ray evidence of arthritis with joint pain.

2.  Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee medial meniscus tear have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5258 (2017).

2.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 U.S.C. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14.  To do so would over-compensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, such as a claim for service connection or a claim for a higher initial rating (i.e., Fenderson claim), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Increased Rating for Right Knee Disability

The Veteran seeks a higher rating for his service-connected right knee medial meniscus tear.  He contends that the rating currently assigned does not reflect the severity of his disability.  

Pursuant to the Board's September 2016 remand instructions, in January 2017, the RO scheduled the Veteran for a VA medical examination to determine the current severity of his service-connected right knee medial meniscus tear.  On February 22, 2017, the RO was advised that the Veteran failed to report for the February 8, 2017 VA medical examination.  The evidence of record indicates that the Veteran was notified of this appointment, and that the appointment was confirmed.  

In February 2017, the RO scheduled the Veteran for a VA medical examination to determine the nature and etiology of his obstructive sleep apnea.  On March 28, 2017, the RO was advised that the Veteran failed to report for the March 16, 2017 VA medical examination.  The evidence of record indicates that the Veteran was notified of this appointment, and that the appointment was confirmed.  

On March 28, 2017, the RO contacted the Veteran regarding his failure to attend his examination.  The Veteran reported that he had car trouble and had not been able to go anywhere as a result.  He further noted that he was having personal issues and had forgotten about his appointment.  The Veteran was advised of the importance of attending his examination, and another examination was scheduled.  The RO scheduled the Veteran for another medical examination to determine the current severity of his service-connected right knee medial meniscus tear and the nature and etiology of his obstructive sleep disorder.  

On May 31, 2017, the RO was advised that the Veteran failed to report for the May 2, 2017 medical examination.  The record on appeal contains no explanation for the Veteran's failure to report.  Absent good cause, which has neither been shown nor alleged, therefore, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

The RO has evaluated the Veteran's right knee disability under the criteria pertaining to arthritis and dislocated semilunar or meniscus cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258.

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2017).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right knee medial meniscus tear.

In this case, the record has not shown that the Veteran exhibits the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5258.  Specifically, the December 2009 VA examiner determined that the Veteran had a meniscus tear with joint pain.  However, the there was no evidence of dislocated semilunar cartilage with frequent episodes of locking and effusion of the right knee.  Additionally, November 20011 and January 2017 VA clinical records indicate that no dislocation was exhibited upon x-ray.  Based on the findings of the VA examiner and VA clinical records, a 20 percent rating under Diagnostic Code 5258 is not warranted.  

The evidence of record indicates that the Veteran does not exhibit the criteria to warrant a rating in excess of 10 percent under Diagnostic Code 5003.  Specifically, a November 2011 VA clinical record shows that a right knee x-ray revealed mild patellofemoral joint degenerative change remaining stable.  Additionally, a January 2017 VA clinical record shows that a right knee x-ray revealed mild patellofemoral degenerative change.  The VA clinicians, however, found no evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The Veteran's arthritis is limited to one minor joint, her left knee.  Based on the clinical findings, a rating in excess of 10 percent under Diagnostic Code 5003 is not warranted.  

The Board further finds that a rating in excess of 10 percent for the Veteran's right knee disability, based on limitation of motion is not warranted.  Specifically, at the December 2009 VA examination, right knee range of motion was 140 degrees flexion, and zero degrees (full extension), including after consideration of the Deluca factors.  There was no objective evidence of pain with active motion.  Additionally, there was no additional limitation or pain upon repetitive use testing.  Based on these findings, a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261 is not warranted.  

The Board has considered whether higher ratings could be assigned under an alternative diagnostic code, however, the Board finds that no other diagnostic codes are applicable.  For example, a rating in excess of 10 percent is not applicable under Diagnostic Code 5256, because the December 2009 VA examiner found that the Veteran does not have ankylosis of the right knee.  A rating in excess of 10 percent under Diagnostic Code 5257 is also not applicable.  Specifically, the December 2009 VA examiner found no evidence of giving way, instability, or subluxation of the Veteran's right knee.  Additionally, the December 2009 VA examiner did not indicate that there was evidence of tibia and fibula impairment demonstrating malunion with moderate knee or ankle disability, therefore, a rating under Diagnostic Code 5262 is not warranted.  Furthermore, a rating under Diagnostic Code 5259 is not warranted.  Specifically, the December 2009 VA examiner found no evidence of semilunar cartilage or meniscus removal that was symptomatic.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent.  Finally, the December 2009 VA examiner did not document any evidence of genu recurvatum; therefore, a rating under Diagnostic Code 5263 is also not warranted.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected right knee disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  

For the reasons set forth above, the Board finds that an initial rating in excess of 10 percent for right knee medial meniscus tear is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Obstructive Sleep Apnea

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for his obstructive sleep apnea is warranted.  He asserts that he was diagnosed with sleep apnea in August 2009, within 12 months of service separation, and was issued a CPAP machine.  See May 2010 VA 21-438 Statement in Support of Claim.

In this case, the Veteran has met the present disability requirement by submitting diagnoses of obstructive sleep apnea from private doctors N.Z. and H.G. dated in February 2009, April 2009, May 2009, and July 2009.  The Veteran's treatment included the use of a CPAP machine and medication.  In May 2009, Dr. N.Z. noted that the Veteran's sleep study was significantly abnormal and showed moderate to severe degree of sleep apnea syndrome with the RDI up to 55 an hour.  Additionally, at the December 2009 VA medical examination, the examiner determined a diagnosis of sleep apnea.  Based on the findings of Dr. N.Z. and the December 2009 VA examiner, the Board finds that the first element of service connection has been met.   

The evidence of record indicates that an in-service incurrence of a disease requirement has been met.  As an initial matter, the clinician did not note any sleep apnea or other sleep-related diagnosis in the Veteran's September 2005 Report of Medical Examination at enlistment.  Moreover, service treatment records (STRs) show that sleep disturbance symptoms were documented in November 2008.  The Veteran complained of severe headaches occurring for two years.  He further reported a history of an inability to sleep at night secondary to pain.  The Veteran further reported loud snoring, that sometimes woke him from sleeping, and feeling tired.  The examiner found questionable sleep apnea, congenital nasal obstructive process presenting with chronic intermittent headache.  The examiner further noted that he would rule out lesion with CT head and anticipate referral to ENT for obstructive sleep apnea, if evaluation was negative.  Furthermore, at the Veteran's military separation examination, he reported difficulty sleeping and being prescribed sleep aids.  Based on the evidence contained in the Veteran's STRs, the Board finds that the second element for service connection has been met.  

The evidence of record indicates that the third element of a nexus has been met.  Specifically, at the December 2009 VA medical examination, the Veteran noted complaints of fatigue after sleeping.  He stated that he was advised to get evaluated for sleep apnea.  The Veteran further noted that was seen by a private neurologist who performed a sleep study, and was prescribed a CPAP machine, which he currently used and was helping.  The Veteran is competent to report that he continues to exhibit symptoms of sleep apnea from active service to the present, as confirmed by diagnosis from both Dr. N.Z. and H.G., and the VA examiner.    There is no contrary evidence of record.  Based on the Veteran's credible and competent lay statements, the Board finds that the third element has been met.

For the reasons set forth above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed obstructive sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for obstructive sleep apnea.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus tear is denied.

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


